PER CURIAM.
In Baldwin v. Perry, 25 Hun, 72, it was held that the proper practice, in cases where the judgment debtor resided in a district other than the one of the judge who granted the order, was that all proceedings subsequent to the examination should be made returnable before a judge of the district in which the debtor resided. The same rule is applicable to proceedings for the examination of a third person. While an order for the examination of a third person may be made by a judge outside of the district in which the debtor resides, yet all proceedings subsequent to the examination must be before a judge of the district in which the debtor resides. Under this authority the order setting aside the appointment of the receiver was right, and should be affirmed, with $10 costs and disbursements.